MEMORANDUM **
Sarabjeet Singh-Bains, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ decision dismissing his appeal from the Immigration Judge’s decision denying his application for asylum and withholding of removal. We deny the petition.
We review the BIA’s and IJ’s credibility findings for substantial evidence and must uphold the findings unless the evidence compels a contrary result. INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 816-817, 117 L.Ed. 38 (1992); De Leon-Barrios v. INS, 116 F.3d 391, 393 (9th Cir.1997). The BIA and IJ provided specific, cogent reasons as bases for their adverse credibility findings, noting that Singh-Bains’s testimony was hesitant and
*429materially inconsistent with his application. See Leon-Barrios, 116 F.3d at 393-94; Hartooni v. INS, 21 F.3d 336, 342 (9th Cir.1994). Thus, we must uphold the BIA’s and IJ’s adverse credibility determinations because they are supported by substantial evidence. See Singh-Kaur v. INS, 183 F.3d 1147, 1151-53 (9th Cir.1999). Hence, the BIA did not err in determining that Singh-Bains is ineligible for asylum.1
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Because Singh-Bains did not meet the requirements for eligibility for asylum, he necessarily failed to satisfy the more stringent standard for withholding of deportation. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995).